I am in accord with the views expressed in the preceding opinions written by Judges Holcomb and Mitchell, respectively, except in so far as those opinions recognize and affirm the correctness of two of our recent decisions: Pacific Tel.  Tel.Co. v. Seattle, 172 Wn. 649, 21 P.2d 721, and State exrel. Hamilton v. Martin, 173 Wn. 249, 23 P.2d 1. I dissented in both of those cases, and am still of the opinion that both of them were incorrectly decided.
With reference to the case now before us, there is but one question involved. We are not here concerned with an act relating to a uniform income tax, nor are we concerned with the wisdom, expediency or desirability of any particular kind of income tax. We are here concerned only with a graduated income tax act and its constitutionality.
Much argument of counsel has been devoted to an analysis of various decisions arising under the constitutions of other states and of the United States. Those decisions are of little aid to us here, because they rest upon peculiar constitutional provisions obtaining in those jurisdictions. Our problem is to determine the validity of the act before us in the light of our own constitution. A comparative examination of the constitution of this state at once reveals that it differs radically from those of other states in its provisions relative to taxation. It issui generis in this respect.
The fourteenth amendment to our constitution provides thatall taxes shall be uniform upon the same class ofproperty, and that "property," as therein *Page 384 
used, shall mean and include everything, whether tangible or intangible, subject to ownership. Regardless of the precise definition of "income," it certainly is something. Whether it be tangible or intangible, it surely is subject to ownership.
The income that an individual earns or receives is his, not some one's else. Having earned and received it, he is legally entitled to keep it, or else to use and dispose of it. In other words, he is entitled to exercise the rights of ownership over it. The word "everything," of course, comprehends and includes the word something. It is even broader than the wordanything. When we say everything, it is impossible to conceive of something or anything else beyond that. Had the constitution said that "property" shall include something oranything subject to ownership, those terms would certainly have included income. Did the constitution say less when it used the word everything? The question answers itself.
It might not be unwise, or even unfair, to tax the man who owns ten thousand acres of land at a rate different from that on which the owner of a hundred acres is taxed; but the constitution forbids it. Again, it might not be unwise, or even unfair, to tax the man who owns ten thousand head of cattle at arate different from that on which the owner of a thousand head of cattle is taxed; but the constitution forbids it. And finally, it might not be unwise, or even unfair, to tax the man who has an income of ten thousand dollars at a rate different from that on which the man who earns only one thousand dollars is taxed; but the answer is the same — the constitution forbids it.
The lower court was correct in declaring the act in question unconstitutional.